
	
		II
		112th CONGRESS
		2d Session
		S. 2376
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Ms. Snowe (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To recognize and clarify the authority of the States to
		  regulate air ambulance medical standards pursuant to their authority over the
		  regulation of health care services within their borders, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Air Ambulance Services
			 Clarification Act.
		2.Clarification of State
			 authority over the medical standards of air ambulance services
			(a)In
			 generalChapter 401 of title
			 49, United States Code, is amended by adding at the end the following:
				
					40131.Clarification
				of State authority over air ambulance medical standards and medical care
				related licensing requirements
						(a)Rule of
				constructionWith respect to an air ambulance and the medical
				services provided within an air ambulance, the term law, regulation, or
				other provision having the force and effect of law related to a price, route,
				or service of an air carrier, as used in section 41713, may not be
				construed to include any medical care related license and certification
				requirements based on medical standards effectuated pursuant to a State’s
				authority over the licensure and regulation of health care within its
				borders.
						(b)DefinitionsIn
				this section:
							(1)Air
				ambulanceThe term air ambulance means a fixed wing
				aircraft or a helicopter used for the provision of care and patient
				transport.
							(2)Air ambulance
				medical personnelThe term air ambulance medical
				personnel means the doctors, nurses, paramedics, emergency medical
				technicians, physician assistants, respiratory therapists, or other medical
				specialists providing air ambulance services aboard an air ambulance.
							(3)Air ambulance
				operatorThe term air ambulance operator means a
				commercial holder of a part 121 or part 135 certificate that has received, from
				the Federal Aviation Administration—
								(A)an operations
				specification A021 (Air Ambulance Operations—Helicopter); or
								(B)an operations
				specification A024 (Air Ambulance Operations—Airplane).
								(4)Air ambulance
				providerThe term air ambulance provider means a
				program or agency licensed by the State to provide air ambulance medical
				services.
							(5)Air ambulance
				servicesThe term air ambulance services means the
				medical care and patient transport provided aboard an air ambulance.
							(6)Federal
				operating requirementsThe term Federal operating
				requirements means—
								(A)the requirements
				under part A of subtitle VII of title 49, United States Code;
								(B)Federal aviation
				regulations set forth in title 14, Code of Federal Regulations; and
								(C)the operation
				specifications and notices to airmen issued by the Federal Aviation
				Administration.
								(7)Medical care
				related license or certificationThe term medical care
				related license or certification means the permission granted by a State
				to air ambulance medical personnel, air ambulance providers, or a specific air
				ambulance for providing medical care and transport that—
								(A)is based solely
				on, and restricted to, the State’s authority to set standards for providing
				health care within its borders; and
								(B)is not construed
				to reference any Federal Operating Requirements.
								(8)Medically-related
				dispatchThe term medically-related dispatch—
								(A)means a
				medically-related request for an air ambulance to provide medical care and
				transport to a patient; and
								(B)does not refer to
				the flight dispatch or operational control of an aircraft.
								(9)Referring
				entitiesThe term referring entity means any entity
				that makes a request for medically-related dispatch of an air ambulance or
				provides a referral for a provider of air ambulance services, such as a medical
				institution, an agency providing emergency medical services, or a first
				responder.
							(10)RoutineThe
				term routine means medical care and transport that is provided
				more than 25 times per year in the applicable State.
							(11)SceneThe
				term scene means the location at which the patient’s injury or
				illness, or other event resulting in the need for emergency medical care and
				transport for the patient occurred.
							(c)Medical and
				related medical care standards To ensure the consistent quality of air
				ambulance servicesThis section shall apply to medical and
				related medical care standards that—
							(1)are required by a
				State as a condition of providing—
								(A)a license or
				certification to an air ambulance, air ambulance providers, and air ambulance
				medical personnel based in such State; or
								(B)routine medical
				care and transport to patients in such State; and
								(2)address—
								(A)the quality of
				emergency medical care provided to patients;
								(B)the
				qualifications and training of air ambulance medical personnel, scope of
				practice, credentialing, and ongoing clinical experience in critical care
				settings;
								(C)the medical
				direction and clinical oversight of patient care including qualifications and
				credentialing of physicians providing medical direction or clinical
				oversight;
								(D)the maintenance
				of medical records and data collection and reporting;
								(E)health outcome
				and proficiency measures;
								(F)participation in
				patient safety and quality control initiatives, such as peer review,
				utilization review, and error reporting;
								(G)medically-related
				accreditation;
								(H)medical
				equipment, devices, and supplies on board the air ambulance including the
				design, capacity, and performance of such equipment;
								(I)sanitation,
				infection control, decontamination of the air ambulance bay, infectious
				hazards, and medical universal precautions;
								(J)the design and
				configuration of the air ambulance medical compartment for the provision of
				quality medical care that allows adequate access to the patient for the
				purposes of resuscitation and emergency procedures consistent with the medical
				mission, medical equipment, and medical supplies by the medical personnel
				during flight without becoming unsecured;
								(K)medically-related
				air ambulance features and capability specifications necessary and appropriate
				for the provision of quality medical care related to—
									(i)permanently
				installed medically-related climate control system requirements capable of
				meeting specified temperature settings;
									(ii)the use of
				materials in the air ambulance that are appropriate for a proper patient care
				environment;
									(iii)providing
				medically appropriate care and transport to patients, including special
				populations, such as neonatal or pediatric patients;
									(iv)ensuring
				sufficient electrical supply to adequately power required medical equipment
				without reliance on medical equipment batteries and without compromising the
				ambulance power to lift or fly;
									(L)patient safety
				standards related to—
									(i)loading or
				unloading patients; and
									(ii)refueling with a
				patient on board;
									(M)communication
				capabilities—
									(i)between air
				ambulance medical personnel and public safety, emergency medical service
				agencies and hospitals; and
									(ii)that allow for
				functional internal communication within the air ambulance for medical
				purposes; and
									(N)coordination and
				oversight over a States emergency medical system and the air ambulance
				providers participation in such system, such as standards that—
									(i)designate levels
				of medical capability, medical appropriateness, and medical staffing of air
				ambulances, such as medical staffing configurations for particular medical
				missions or the different medical-related licenses or certifications required
				for air ambulances and air ambulance medical personnel that provide advanced
				life support, critical care, or specialty care;
									(ii)establish
				medically-related dispatch and destination protocols for patients with
				emergency medical conditions being transported that coordinate requests for air
				ambulance service response based on the medical appropriateness of the air
				ambulance to meet the patient's need for medical care and transport to the
				appropriate medical institution consistent with patient condition, such as
				protocols for determining the appropriate—
										(I)mode of transport
				(ground versus air) in accordance with available evidence-based triage
				criteria;
										(II)available air
				ambulance to transport a patient in accordance with its capability to meet the
				patient's medical need; and
										(III)medical
				institution to receive the patient, such as trauma, burn, chest pain, or stroke
				center;
										(iii)require the air
				ambulance provider to identify its primary service area and its service
				availability and any updates or changes to such area or availability for the
				purpose of coordination of ambulance response;
									(iv)require an air
				ambulance operator agency to identify the medical institutions the air
				ambulance can reach from its base location within a specified period of time
				without refueling;
									(v)require the air
				ambulance operators to provide, for the purpose of coordination of patient care
				and medical decision making, reasonably accurate estimated times of arrival
				with due consideration of safety measures, current location, and status of
				available air ambulances to referring entities; and
									(vi)prohibit
				practices which may impede the proper functioning of such system, such
				as—
										(I)referring
				entities serially contacting air ambulance providers until an air ambulance
				provider agrees to medically-related dispatch (also known as helicopter
				shopping);
										(II)indicating false
				or inaccurate ambulance availability or estimated times of arrival to a
				referring entity;
										(III)exclusive
				agreements between hospitals and air ambulance providers or between air
				ambulance providers and referring entities;
										(IV)proffers of
				gifts by air ambulance providers to referring entities other than solely for
				medical education purposes; or
										(V)representations
				by air ambulance providers to referring entities that the air ambulance and the
				air ambulance medical personnel can provide a level of care beyond its scope of
				medical capability.
										(d)LimitationsA
				medical or related medical care standard is not within the scope set forth in
				subsection (c) if such standard has the effect of—
							(1)superseding, or
				being inconsistent with, any Federal operating requirement with respect to
				aviation safety;
							(2)denying licensure
				to an air ambulance, air ambulance medical personnel, or air ambulance provider
				that otherwise meets such standard from providing routine care and transport to
				a patient between 2 locations within a State based solely on the ambulance's
				base geographic location being within another State;
							(3)preventing an air
				ambulance licensed in 1 State from transporting a patient into or out of
				another state on a non-routine basis; or
							(4)impeding
				intrastate transport of a patient as a result of the delegation by the State to
				a political subdivision within the State of the development or oversight of the
				standard.
							(e)Limitation of
				scopeThe absence of any medical standard from subsection (c)
				does not create an inference that such standard is or is not a law,
				regulation or other provision having the force and effect of law related to a
				price, route or service of an air
				carrier.
						.
			(b)Conforming
			 amendmentThe table of
			 contents for such chapter 401 is amended by adding at the end the
			 following:
				
					
						40131. Clarification of State authority
				over air ambulance medical standards and medical care related licensing
				requirements.
					
					.
			
